Citation Nr: 1403749	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  95-32 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased initial disability rating for coronary artery disease, evaluated as 10 percent disabling prior to October 27, 2010, and 30 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Robert M. Kampfer, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, and a September 2011 rating decision of the Phoenix, Arizona RO.  The case is currently under the jurisdiction of the Fort Harrison, Montana RO. 

Of preliminary importance, the Veteran provided testimony before a Veterans Law Judge on the claim for service connection for hepatitis C in September 1996.  In March 1997, the Board denied the claim.  In June 1997, the Veteran filed a Motion for Reconsideration with the Board's March 1997 decision, which was denied in August 1997.  

The Veteran then appealed the Board's March 1997 decision to the United States Court of Appeals for Veterans Claims (Court).  In July 1999, the Court affirmed the Board's denial of the claim.  The Court's decision was affirmed by the United States Court of Appeals for the Federal Circuit (Federal Circuit) in September 2000.  

The Federal Circuit and the Court subsequently granted an Unopposed Motion for a Voluntary Remand filed by VA pursuant to the recently enacted Veterans Claims Assistance Act of 2000 (VCAA).  In a December 2000 Court Order, the Board's March 1997 decision was vacated and the Veteran's claim for entitlement to service connection for hepatitis C was remanded to the Board.  In August 2001 and January 2004, the Board remanded the claim to the RO for further evidentiary development.  While this development was being completed, the Veteran was offered the opportunity for an additional hearing due to the retirement of the Veterans Law Judge who conducted his September 1996 hearing, which he accepted.  The Veteran then testified before the undersigned in August 2009.  Transcripts of both hearings have been associated with the claims file.    

In May 2010, the Board again denied the Veteran's claim for entitlement to service connection for hepatitis C.  The Veteran appealed the decision to the Court.  In a September 2011 Order, the Court vacated and remanded the Board's May 2010 decision and implemented the provisions of a September 2011 Joint Motion for Remand (JMR).

In June 2012, the Board remanded the issues on the title page for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2013).  

Coronary Artery Disease

In a June 2013 brief, the Veteran's attorney argued that the results from a stress test in December 2002 should be used to award the Veteran a higher disability rating.  However, as noted by the attorney, it is unclear if the exercise stress test report reflects findings of 1.8 or 4.8 metabolic equivalents (METS).  A more readable copy of this report should be obtained.   

In addition, an April 30, 2007 VA treatment record indicates that the Veteran had a Dobutamine stress echocardiogram (ECHO) performed at Holy Rosary that day.  These test results are relevant to the claim but not of record and should be obtained with the Veteran's assistance.  

Hepatitis C

In its June 2012 remand, the Board instructed that the National Personnel Records Center (NPRC) should be contacted to conduct a search for certain records.  This search was not undertaken on remand.  Instead, the RO contacted a VA military records specialist and determined that the information was insufficient to allow for a supplemental search.  

In the September 2011 JMR, the parties agreed that the previous development did not include attempts to locate possible treatment records at any of the medical dispensaries where the Veteran was stationed.  Essentially, they agreed that the previous development was inadequate.  In this regard, the Board notes that the previous request to NPRC was for records from Firebase November dating in November and December 1969, while the Veteran reports relevant treatment in September 1969.  In addition, no request was made for records from the Engineer Hill dispensary.  On remand, the development requested below should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide authorization to obtain any outstanding, relevant private treatment records, to specifically include a readable copy of the December 20, 2002 exercise stress test report from the Sidney Health Center and an April 30, 2007 Dobutamine stress ECHO report from Holy Rosary.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of that fact.  

2.  Contact the NPRC to conduct a search for records reflecting treatment of the Veteran for hepatitis at Firebase November (north of Kontum, Vietnam) and the Engineer Hill medical dispensary (Pleiku, Vietnam) from February 1969 through January 1970.  The NPRC should be informed that the Veteran was assigned to the 102nd Engineering Company at that time.  The results of such request, whether successful or unsuccessful, should be documented in the claims folder, and the Veteran informed of any negative results.

3.  Then, after conducting any additional development as may be indicated as a consequence of the actions taken above, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


